Judgment and orders reversed on the law and a new trial granted, with costs to the appellants to abide the event. Memorandum: The testimony of the witness Kauffman, called on behalf of the executors, relative to the alleged release, did not open the door to permit the plaintiff to testify to personal transactions, involving the release, between herself and the deceased, and it was material error to admit her testimony over the objection of the executors. (Matter of Callister, 153 N. Y. 294, 307.) All concur. (The judgment is for plaintiff in an action for damages for breach of contract of retainer. One order provides that interest should be added to the verdict and the other denies a motion for a new trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.